 1   CATHERINE E. HOLZHAUSER, SBN 118756
     CHRISTOPHER HAMMER, SBN 272543
 2   BEESON, TAYER & BODINE, APC
     520 Capitol Mall, Suite 300
 3   Sacramento, CA 95814-4714
     Telephone:   (916) 325-2100
 4   Facsimile:   (916) 325-2120
     Email:       cholzhauser@beesontayer.com
 5                chammer@beesontayer.com

 6
     Attorneys for Plaintiff
 7   Trustees of the Northern California General Teamsters Security Fund

 8

 9                                UNITED STATES DISTRICT COURT

10                        FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                         AT SACRAMENTO

12   TRUSTEES OF THE NORTHERN                           Case No. 2:21-CV-00205-MCE-AC
     CALIFORNIA GENERAL TEAMSTERS
13   SECURITY FUND,                                     STATEMENT OF NON-OPPOSITION TO
                                                        MOTION TO SET ASIDE CLERK’S
14                                         Plaintiff,   ENTRY OF DEFAULT

15                           v.                          Hearing Date:           Vacated
                                                         Judge:                  Honorable Morrison
16   KEOLIS TRANSIT AMERICA, INC.,                                               C. England, Jr.
                                                         Complaint Filed:        February 2, 2021
17                                      Defendant.       Trial Date:             Not Yet Set

18

19          Plaintiff Trustees of the Northern California General Teamsters Security Fund does not

20   oppose Defendant Keolis Transit America, Inc.’s Motion to Set Aside Clerk’s Entry of Default.

21

22
     Dated: April 27, 2021                              BEESON, TAYER & BODINE, APC
23

24
                                                        By:    /s/ Christopher Hammer
25                                                            CHRISTOPHER HAMMER
                                                        Attorneys for Trustees of the Northern
26                                                      California General Teamsters Security Fund
27

28


     NON-OPPOSITION TO MOTION TO SET ASIDE CLERK’S ENTRY OF DEFAULT                                      1
     Case No. 2:21-cv-00205-MCE-AC                                                                   963583
 1                                          PROOF OF SERVICE
 2                      STATE OF CALIFORNIA, COUNTY OF SACRAMENTO
 3           I declare that I am employed in the County of Sacramento, State of California. I am over the
     age of eighteen (18) years and not a party to the within cause. My business address is 520 Capitol
 4   Mall, Suite 300, Sacramento, CA 95814-4714. On this day, I served the following document(s):
 5                          STATEMENT OF NON-OPPOSITION TO
                       MOTION TO SET ASIDE CLERK’S ENTRY OF DEFAULT
 6
               By Mail to the parties in said action, as addressed below, in accordance with Code of Civil
 7   Procedure §1013(a), by placing a true copy thereof enclosed in a sealed envelope in a United States
     mailbox in the City of Sacramento, California.
 8
                By Personal Delivering a true copy thereof, to the parties in said action, as addressed
 9   below in accordance with Code of Civil Procedure §1011.
10              By Overnight Delivery to the parties in said action, as addressed below, in accordance
     with Code of Civil Procedure §1013(c), by placing a true and correct copy thereof enclosed in a
11   sealed envelope, with delivery fees prepaid or provided for, in a designated outgoing overnight mail.
     Mail placed in that designated area is picked up that same day, in the ordinary course of business for
12   delivery the following day via United Parcel Service Overnight Delivery.
13             By Facsimile Transmission to the parties in said action, as addressed below, in accordance
     with Code of Civil Procedure §1013(e).
14
                 By Electronic Service. Based on a court order or an agreement of the parties to accept
15   service by electronic transmission, I caused the documents to be sent to the persons at the electronic
     notification addresses listed in item 5. I did not receive, within a reasonable time after the
16   transmission, any electronic message or other indication that the transmission was unsuccessful.
17               By Transmission through the CM/ECF System: I caused the document(s) to be
     electronically filed with the Clerk of Court using the CM/ECF system, which will send notification of
18   such filing to the following email address and which transmission constitutes service under Local
     Rule 135(a).
19

20           Damien P. Delaney
             Ashley N. Bobo
21           Akerman LLP
             601 West Fifth Street, Suite 300
22           Los Angeles, CA 90071
23         I declare under penalty of perjury that the foregoing is true and correct. Executed in
     Sacramento, California, on this date, April 27, 2021.
24
                                                          /s/ Nona Mounir
25                                                        Nona Mounir
26

27

28



     Case No. 2:21-cv-00205-MCE-AC                                                                        963583
